Citation Nr: 1728965	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1987 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2008, the Veteran testified before the undersigned at a Travel Board hearing addressing claims for increased rating for thoracolumbar spine degenerative disc disease and left lower extremity neuropathy.  A hearing transcript is of record. 

During this hearing, the Veteran testified that his disabilities interfered with his ability to work.  The Board determined that the issue of entitlement to a TDIU was raised by the record as part of the claim for a higher rating and took jurisdiction over the issue.  See Rice v. Shinseki¸ 22 Vet. App. 447 (2009).  The issue was remanded in July 2012 for additional development.

There has been substantial compliance with the July 2012 remand directives, as such the Board proceeds to the merits of the claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


FINDINGS OF FACT

1.  The Veteran did not provide a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or equivalent and did not provide the requested financial information. 

2.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment.
CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). 

In this case, the Veteran was provided with the relevant notice and information by way of an August 2015 letter, after his derivative TDIU claim was recognized by the Board in its July 2012 decision.  He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA treatment records, vocational rehabilitation records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the functional impact of the Veteran's service-connected disabilities. Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  


II. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

That is, the central inquiry in determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is service connected for degenerative disc disease of the thoracolumbar spine (rated as 10 percent disabling prior to April 17, 2003; 20 percent disabling from April 17, 2003 to August 4, 2009; and 40 percent disabling thereafter); urinary incontinence associated with degenerative disc disease of the thoracolumbar spine (rated as 40 percent disabling, effective August 4, 2009); headaches (rated as 30 percent disabling, effective August 31, 2004); fecal incontinence associated with degenerative disc disease of the thoracolumbar spine (rated as 30 percent disabling as of June 1, 2005); left lower extremity neuropathy with sciatica secondary to lumbar spine degenerative disc disease (rated as 10 percent disabling prior August 4, 2009 and 20 percent thereafter); right lower extremity sciatica associated with thoracolumbar spine degenerative disc disease (rated as 10 percent disabling, effective April 23, 2013) and gastroesophageal reflux disease (rated as noncompensably disabling, effective August 31, 2004). 

The Veteran's combined rating was 30 percent from April 17, 2003 to August 31, 2004; 50 percent from August 31, 2004 to June 1, 2005; 70 percent from June 1, 2005 to August 4, 2009 and 90 percent thereafter.

Here, as noted above, the Board found that the issue of a TDIU was raised by the record in July 2012 and remanded the claim for further development.  The RO sent the Veteran a notice with a request for completion of a Veteran's Application for Increased Compensation Based on Unemployability or Form 21-8940 in August 2015.  The Veteran did not return a completed Form 21-8940 to support his claim nor did he provide the required information in any other format.  It is the Veteran's responsibility to present and support a claim for benefits and to cooperate with VA. See 38 U.S.C.A. § 5107 (a); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, despite notice which specifically requested the necessary information and evidence, the Veteran has not done so.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   Under these circumstances, a claim for entitlement for a TDIU must be denied.  

Moreover, entitlement for TDIU is not warranted as the record shows that the Veteran has gainful employment and that his disabilities do not preclude him from performing sedentary work.  His vocational rehabilitation records reflect that he is college educated.  He underwent VA examination for posttraumatic stress disorder (PTSD) in April 2016 where he reported working as contracting specialist since 2008 and that he had been employed by the VA since September 2015.  Furthermore, during the May 2016 VA examination for the Veteran's back, the examiner noted that he had a clerical work position with reasonable accommodation. 

In addition, the Veteran's VA examinations show that while he has impairment that impact his ability to work, the Veteran is able to perform sedentary work.  See May 2016 VA examination; see also April 2016 VA examination.  Notably, the examiner from the April 2016 VA examination stated that the Veteran has missed time at work, but that was due to a recent thalamic stroke, which is not a service connected disability.  Therefore, the evidence of record shows that the Veteran is currently employed and considering the totality of the evidence of record, the Board finds insufficient evidence to establish that he is currently unemployed or that he is unable to obtain substantially gainful employment. 


ORDER

Entitlement for TDIU is denied. 


____________________________________________
	K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


